DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kildal et al. (WO 2016/116126).
In claim 1, Kildal discloses in Fig. 5, a phased array antenna comprising:
a base layer (lower layer 55) comprising a substrate with a plurality of protruding posts (array of protruding elements 56; page 20, line 17), said posts for stopping wave propagation along said base layer (waves between parallel plates are prohibited from propagating in directions where the texture is periodic or quasi-periodic; page 2, lines 22-24);
a printed circuit board (PCB) arranged on said base layer (middle layer 53 is in contact with lower layer 55; page 20, line 16), and comprising at least one phased array radio frequency (RF) integrated circuit (1C) (microwave integrated circuit; page 13, lines 6-11), the PCB (53) further comprising feeds (distribution network 54) for transferring of RF signals from the phased array RF IC(s) to an opposite second side of the PCB; 
wherein the base layer (55) is made of metal (page 20, line 17, the lower layer 55 comprises an array of protruding elements 56, such as metal pins);
a radiating layer (upper layer 51), comprising a plurality of radiating elements (radiating horn elements 52) for transmitting and/or receiving RF signals from the phased array antenna; and
a feeding layer (distribution network 54 interpreted as a feeding layer) for transfer of RF signals, arranged between the feeds of the PCB on the second side and the radiating elements of the radiating layer (Fig. 5 shows distribution network 54 transitions towards the horn antenna 52);
with the exception of explicitly disclosing the at least one phased array RF 1C is on a first side of the PCB facing the base layer and the protruding posts.
Although the integration of the 1C in the same package as the antenna is not explicitly disclosed for the embodiment of Fig. 5 in Kildal, there are clear suggestions in Kildal towards said integration (page 13, lines 7-8). Further, Kildal recommends to place ICs on the first side of the PCB, by indicating that the ICs should face the open ends of the protrusions for an increased shielding and protection (page 13, lines 15-17). This 1C positioning is explicitly shown in a different embodiment (Fig. 9a and 9b).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a new waveguide and RF packaging technology, which has good performance and which is cost-efficient to produce, in particular for use above 30 GHz, and e.g. for use in an antenna system for use in communication, radar or sensor applications, as matter of engineering design choice based on system involved.

Allowable Subject Matter
Claims 1-3, 5-18, and 20 appear to comprise allowable subject matter.
Response to Arguments
Applicant's arguments filed 6/1/21 have been fully considered. Claims 1-3, 5-18, and 20 now appear to comprise allowable subject matter. Claim 19 is rejected as being unpatentable over Kildal et al.; wherein the limitations “wherein the base layer (55) is made of metal (page 20, line 17, the lower layer 55 comprises an array of protruding elements 56, such as metal pins)” is also taught by Kildal.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811.  The examiner can normally be reached on M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844